DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 – 3 are objected to because of the following informalities:  Claims 2 and 3 each describe “a second register”. Both claims 2 – 3 each depend from claim 1, which also describes “a second register”.  It is unclear whether the “second register” of claims 2 and 3 is the same as the “second register” of claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 19 both describes the memory array performing “a logic operation”.  It is unclear what “logic operation” is to be performed within the memory array, how the “logic operation” is to be performed by the memory array or why a “logic operation” is to be performed by the memory array. The specification does not clearly describe what “logic operation” being performed by the memory array, and as such the claim does not particularly pointing out or distinctly claim what the “logic operation” being performed by the memory array is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0129935, hereinafter referred to as Kim).
	As per claim 1:
	Kim discloses a method comprising performing, by logic circuitry comprising a processing unit and a first register(Kim: Figure 3, MAC 121 within MAC computator, containing internal register), a first iteration of a recursive operation using a first bit string and a second bit string; writing a result of the first iteration to the first register(Kim: paragraph [0013}; performing, by the logic circuitry, a second iteration of the recursive operation using the first bit string and the second bit string; accumulating the result of the second iteration within the first register (Kim: paragraphs [0013] and [0056], previous result added to next result of multiplication and stored in register); and writing data stored in the first register to a second register external to the logic circuitry (Kim: paragraph [0069], interpreting the output buffer as performing the functionality of the claimed external second register).
	As per claim 3:
	Kim teaches determining that the recursive operation is complete; writing data stored in the first register to a second register based, at least in part, on the determination Kim: paragraph [0069] data is written out when complete); performing, by the logic circuitry, an iteration of a different recursive operation using a third bit string and a fourth bit string in response to the data stored in the first register being written to the second register; and writing a result of the iteration of the different recursive operation to the first register (Kim: Paragraph [0056], other input values are input after previous function is complete).
	As per claim 5:
	Kim teaches writing the data stored in the first register to the second register via a dedicated bus coupling the logic circuitry to the second register (Figure 3, connection between MAC computator 120 and output buffer 130).
	As per claim 6:
	Kim teaches writing data stored in the second register to an array of memory cells coupled to the second register (Kim: figure 3 and paragraph [0069]).




Claims 7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al (US 2016/0283240, hereinafter referred to as Mishra).
	As per claim 7:
	Mishra discloses: an apparatus comprising control circuitry coupled to a plurality of multiplier-accumulate (MAC) units each comprising a respective processing unit and a respective internal register (Mishra: Figure 1, Mac units 110 and paragraph [0035]), wherein the MAC units are to: perform, responsive to signaling received from the control circuitry, respective recursive operations using bit strings as operands and accumulate results of respective iterations of the respective recursive operations in the respective internal registers (Mishra: Paragraph [0035], performing operation and storing in internal register 116), and wherein the control circuitry is to: write the accumulated results of the respective recursive operations to a register external to the MAC units or cause the accumulated results of the respective recursive operations to be transferred to an adder circuit external to the MAC units based, at least in part, on characteristics of the accumulated results of the respective recursive operations (Mishra: Paragraph [0035], all of the individual MAC results are set to adder 118 then stored in external register 120 when all the work is finished).
	As per claim 9:
	Mishra discloses: the control circuitry is to: determine that the respective recursive operations are complete; cause the accumulated results of the respective recursive operations to be transferred to the adder circuit based, at least in part, on the determination; and cause the adder circuit to perform an operation to sum the accumulated results of the respective recursive operations (Mishra: Paragraph [0035] adder 118 takes the results when they are finished).
	


	As per claim 10:
	Mishra discloses: the control circuitry is to cause a result of the summation of the accumulated results of the respective recursive operations to be written to the register external to the MAC units (Mishra: Paragraph [0035] saving result of adder to external register 120).
	As per claim 12:
	Mishra discloses: the characteristics of the accumulated results of the respective recursive operations include whether the accumulated results represent a final result of the respective recursive operations or whether that, for a subsequent iteration of the respective recursive operations, a quantity of bits stored in the respective register will be greater than a quantity of bits allocated to the respective registers, or both (Mishra: Paragraph [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra.
	As per claim 13:
	Mishra discloses a register external to the MAC units (Mishra: Figure 1 and Paragraph [0035] register 120).
	Mishra does not specifically disclose that the register external to the MAC units comprises a greater quantity of storage locations than the respective internal registers.
	However, it would have been obvious to one of ordinary skill in the art at the time of filing that register 120 would necessarily be larger than the internal MAC unit registers 116 as register 120 holds a value that is the summation of all the values of MAC registers 116.  The sum of all the individual register values would obviously be larger than each individual register 116 and as such would require a larger register to hold the sum.

Allowable Subject Matter
Claims 14 -18 and 20 are allowed.
Claims 2, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181